NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DANA REDETTE REDFIELD,
Petiti0ner,
V. _
OFFICE OF PERSONNEL MANAGEMENT,
Respondent.
2011-3008
-~
Petition for review of the Merit Systerns Protection
Board in case no. AT0845100771-I-1.
ON MOTION
ORDER
Dana Redette RedEeld moves for leave to proceed in
forma pauperis.
Up0n consideration thereof
I'r ls ORDERED THAT:
The motion is granted

REDFIELD v. oPM 2
FOR THE COURT
l|E]§ l 4 2IlIII /s/ Jan Horbaly
Date J an Horba1y
_ Clerk
cc: Dana Redette Redf`ie1d
Jeffrey D. K1ingman Esq.
’ lLE
320 “-=is2ee”9:,£'.eem“
DEC 14 2010
JANm.'zsALv
'CLERK
-__